Citation Nr: 1819603	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  09-31 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to restoration of service connection for chronic obstructive pulmonary disease (COPD), to include whether the severance of service connection from March 1, 2015 was proper. 

2.  Entitlement to an initial compensable rating for COPD from May 29, 2007 to March 1, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1982.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in May 2015.  A transcript of the hearing is included in the claims file.  The VLJ who conducted the May 2015 hearing is no longer available to participate in the adjudication of the Veteran's claims, and the Veteran was provided a second videoconference hearing with the undersigned VLJ in December 2017.  See 38 C.F.R. § 20.707 and 20.717 (2017).  A transcript of the December 2017 hearing is also associated with the claims file.  

This case was previously before the Board in September 2015 when it was remanded for additional development.  It has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Proper administrative procedures were followed to effectuate the severance of entitlement to service connection for COPD prior to the issuance of the December 2014 rating decision. 

2.  The Veteran's COPD is not etiologically related to in-service asbestos exposure or any other incident of active duty service.
3. The June 2008 rating decision granting service connection for COPD was clearly and unmistakably erroneous.

4.  The Veteran's COPD manifests a chronic cough, shortness of breath, and pulmonary function test (PFT) results that most nearly approximate mild COPD.


CONCLUSIONS OF LAW

1.  The severance of service connection for COPD was proper.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.105, 3.303 (2017).

2.  The criteria for an initial compensable rating for COPD are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6604.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Severance of Service Connection

Entitlement to service connection for COPD was awarded in a June 2008 rating decision effective May 29, 2007.  In June 2013, the RO proposed to sever entitlement to service connection for COPD and the severance occurred in the December 2014 rating decision on appeal, effective March 1, 2015.  The Veteran contends that the severance of service connection was improper.  

As the issue on appeal involves the severing of a VA benefit, the procedural actions and protections listed in 38 C.F.R. § 3.105 are for application and were complied with by the RO.  The RO proposed to sever service connection in a June 2013 rating decision.  The proposed severance was based on a finding of clear and unmistakable error (CUE) in the June 2008 rating decision as the RO misinterpreted the medical opinion of a May 2013 VA examiner.  In a September 2014 letter accompanying the June 2013 rating decision, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days as required under 38 C.F.R. § 3.105(d).  The Veteran did not submit any additional medical evidence in response to the proposal to sever service connection and did not request to appear a personal hearing.  The December 2014 rating decision on appeal severed entitlement to service connection for COPD effective March 1, 2015.

In order to sever a benefit, VA must demonstrate that it was based on CUE (the burden being on the Government), and only where certain procedural safeguards are met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Generally, there is a three-prong test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the requirements for CUE stated above provide that a determination must be based on the record at the time of the prior adjudication, 38 C.F.R. § 3.105 specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480   (1998).  Thus, the Board is not limited to review of the record and law in existence at the time of the June 2008 rating decision.

The central question in this case is whether, on the basis of all the evidence of record, the June 2008 rating decision was clearly and unmistakably erroneous in granting entitlement to service connection for COPD.

The June 2008 rating decision awarded service connection for COPD based on a finding that the Veteran's disability was etiologically related to in-service asbestos exposure.  The rating decision noted that service records establish the Veteran's exposure to asbestos through his duties as a boiler technician and work in the fire room aboard the USS England.  The RO also found that post-service treatment records and a March 2008 VA examination established a diagnosis of COPD and that the VA examiner provided a medical opinion in support of the claim.  Thus, the RO found the requirements for service connection were met, and the benefit was established from May 29, 2007, the date the Veteran's claim was received.

After review of the record, the Board finds that the award of service connection in the June 2008 rating decision was based on CUE as the correct facts as they were known at the time were not before the adjudicator.  Service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this case, while a current disability and in-service injury are demonstrated, the record does not contain probative and competent evidence of a link between the disability and active duty.  Contrary to the RO's finding, the March 2008 VA examiner did not provide a medical opinion in support of service connection.  The RO misinterpreted the examiner's opinion as weighing in favor of the claim, but the VA examiner found that "it is less likely as not that [the Veteran's] COPD was caused by the asbestos exposure."  It appears the RO misread the examiner's opinion and therefore, the correct facts were not considered by the RO at the time of the June 2008 rating decision.

As noted above, the Board may consider evidence added to the record after the June 2008 rating decision.  Since the original award of service connection, the record contains two additional medical opinions addressing the etiology of the Veteran's COPD.  In May 2013, a VA examiner provided a second opinion against service connection, concluding that the Veteran did not show structural manifestations of asbestos-related lung disease.  This opinion was based on a negative high resolution CT scan, the relative severity of the Veteran's symptoms including shortness of breath, and the obstructive process of the Veteran's disability, rather than the restrictive process demonstrated by asbestos-related conditions.  In contrast, the Veteran submitted a medical opinion from his VA nurse practitioner in May 2015 in support of the claim.  The nurse practitioner noted the Veteran's diagnosis of COPD which "in my medical opinion is as likely as not related to his asbestos exposure during his military service..."  Unlike the May 2013 VA examiner's opinion, however, the May 2015 opinion was not accompanied by any explanatory rationale and does not appear to be based on the accurate facts of the case, including the service records, pulmonary functions tests (PFTs), and imaging results.  The Board therefore finds that it is of no probative value and lends no support to the claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the Veteran's contentions that his COPD is due to asbestos exposure during active duty service.  However, he is not competent to render a medical opinion on the complex medical matter of whether his COPD is due to in-service asbestos exposure.  The only competent and probative evidence in this case are the opinions of the March 2008 and May 2013 VA examiners.  

The statutes and regulations providing for service connection require competent evidence of a link between a current disability and an in-service injury.  The competent and probative medical evidence in this case, especially the March 2008 and May 2013 VA medical opinions, establishes that the Veteran's COPD is not related to asbestos exposure during active duty.  The correct facts in this case were not considered by the June 2008 rating decision and the error is undebatable.  The award of service connection for COPD in the June 2008 rating decision was CUE and the severance of the entitlement in the December 2014 rating decision on appeal was proper.  The claim for restoration of service connection must be denied.


Increased Rating Claim

Service connection for COPD was awarded in the June 2008 rating decision on appeal.  An initial noncompensable evaluation was assigned effective May 29, 2007.  As discussed above, service connection for COPD was severed in a December 2014 rating decision effective March 1, 2015.  Therefore, this decision will only address whether a compensable rating is warranted during the period dating from May 29, 2007 to March 1, 2015.  The Veteran contends that an increased rating is warranted as he experiences difficulty breathing and performing his activities of daily life due to COPD symptoms.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's COPD is currently rated as noncompensably (0 percent) disabling under 38 C.F.R. § 4.97, Diagnostic Code 6604 pertaining to the specific diagnosis of COPD and based on objective testing of pulmonary function and volume.  The Board finds that an increased evaluation is not warranted for the Veteran's COPD at any time during the claim period.    

Under Diagnostic Code 6604, Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

Diagnostic Code 6044 does not provide for a noncompensable or zero percent rating.  In such cases, a noncompensable rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. §  4.31.

The Rating Schedule contains special provisions for the application of Diagnostic Code 6604.  PFTs are required to evaluate COPD, except when certain circumstances (not present in this case) are demonstrated.  38 C.F.R. § 4.96(d)(1).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. §  4.96 (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is utilized.  38 C.F.R. § 4.96 (d)(6).

After review of the evidence, the Board finds that a compensable rating is not warranted at any time during the claims period.  VA examinations in March 2008, November 2011, and May 2013 with accompanying PFTs are consistent with COPD that most nearly approximates a noncompensable rating.  VA Medical Center (VAMC) clinical records during this period show some treatment for COPD, but also consistently document the Veteran's symptoms of cough and shortness of breath are well-controlled on his current medication regime.  Additionally, while the Veteran was seen on several occasions during the claims period in the VAMC emergency room for COPD exacerbations, the examining providers also noted several nonservice-connected conditions affecting the Veteran's respiratory symptoms, including anxiety and acute upper respiratory infections.  Furthermore, the VA examiners and VAMC pulmonologists consistently diagnosed the Veteran with mild COPD and a mild obstructive ventilator defect based on his presentation of symptoms and PFT results.  

The Board has considered the Veteran's statements and testimony regarding the severity of his coughing and shortness of breath.  However, the criteria for rating diseases of the respiratory system and the relevant diagnostic code in this case clearly state that service-connected COPD is rated based on objective test results and not the characterization of the findings.  Therefore, the Board will consider the PFT results as the most probative evidence regarding the severity of the Veteran's COPD.  The Veteran's most severe pulmonary function during this period was demonstrated at a PFT performed at the VAMC in August 2009 and at a PFT performed in conjunction with the March 2008 VA examination.  The August 2009 PFT recorded FEV-1 as 84 percent predicted post-bronchodilator and the March 2008 PFT recorded FEV-1/FVC as 93 percent predicted post-bronchodilator.  These findings are consistent with the currently assigned noncompensable evaluation under Diagnostic Code 6604.  The Board also notes that VA examiners throughout the claims period have found that the FEV-1/FVC is the most accurate indicator of the Veteran's pulmonary function.  

As a final matter, the Board observes that DLCO (SB) test results were not reported with the PFTs conducted during the claims period.  The examiners did not provide any specific reason for the pulmonary laboratory's failure to provide DLCO testing, but as noted above, the VA examiners in this case found that alternative criteria were the most accurate indicator of the Veteran's pulmonary function.  None of the VA examiners or any other medical professional has indicated that DLCO results were necessary to determine the severity of the Veteran's COPD or that such testing would even prove useful in the current case.  The Board therefore finds that rating the service-connected COPD based on the PFTs reviewed in this case is appropriate and is an accurate representation of the Veteran's COPD.  See 38 C.F.R. §  4.96 (d)(2).   

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a compensable rating.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



ORDER

The severance of service connection for COPD was proper and entitlement to restoration of service connection for COPD is denied. 

Entitlement to an initial compensable rating for COPD from May 29, 2007 to March 1, 2015 is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


